

Chrissie Nagy
Director
Capital Markets HR EMEA


Citigroup Corporate and Investment Banking
Citigroup Centre
Canada Square
Canary Wharf
London E14 SLB
United Kingdom








STRICTLY PRIVATE & CONFIDENTIAL


Francisco Fernandez-De-Ybarra




Thursday, 2 August 2007




Dear Paco,


We are pleased to confirm your transfer to the United Kingdom and your continued
employment within Citigroup Corporate & Investment Bank. Your employing entity
is Citibank N.A. (the "Company'') and your position continues to be of Managing
Director within the Fixed Income, Currencies and Commodities Management team.
You will continue to report to Tom Maheras. Your salary will be £137,500 per
annum.


In the event of you joining the Company, the terms and conditions of your
employment will be as set out in full in the enclosed contract of employment and
as referred to in this letter and in section 2 of the Citigroup Employee
Handbook.


Your employment is subject to the conditions set out below ("Conditions") being
complied with to the Company's satisfaction. Please note that all the
information provided by you on your Personal Information Form, including details
of your education, qualifications, previous employment and credit history will
be verified by a licensed screening agency on behalf of the Company, this
includes any results obtained and dates of attendance. You will also be screened
against the Bank of England and Financial Services Authority sanction lists. The
discovery of any false information or material omission will lead to this offer
of employment being withdrawn.


1.
The receipt by the Company of original documentation confirming your entitlement
to work in the UK. This may be any of the following:



1.1
A passport, national identity card or other document showing that you can reside
and work in the UK and that you can do the type of work that the Company has
offered to you; or



1.2
(a)     A document giving your name and permanent National Insurance number (for
example, a P45, P60, National Insurance Card or letter from a Government
agency); and



(b)
(i) a full birth certificate issued in the UK (which includes the names of the
holder's parents), Channel Islands, Isle of Man or Ireland; or a certificate of
registration or naturalisation stating you are a British citizen; or (ii) a
letter from the Home Office indicating that you can stay indefinitely in the UK
or have no limit on your stay; or (iii) a letter from the Home Office indicating
that you can stay in the UK and that you are allowed to do the kind of work on
offer; (iv) or a letter from the Home Office or an endorsed immigration status
document, either of which indicates that you have no limit on your stay in the
UK and that you are allowed to do the kind of work on offer; or







--------------------------------------------------------------------------------






1.3
(a)    A work permit or other approval to take employment that has been issued
by Work Permits UK; and



(b)
(i) a passport or other travel document which is endorsed to show that you are
able to stay in the UK and are allowed to take the work permit employment on
offer; or (ii) a letter from the Home Office confirming that you are able to
stay in the UK and can take the work permit employment on offer.



You will be required to produce the necessary original documentation no later
than your first day of employment to your HR Generalist, you will not be placed
on the UK payroll until such documentation has been submitted. Originals must be
produced, copies will not be accepted.


If the Company is applying for a work permit on your behalf, you will need to
provide us with all information requested in order to have the application
processed. Please contact Jo Tolchard on [redacted] for further information.


You must continue to comply with all the conditions in respect of the work
permit or other documentation entitling you to work in the UK during your
employment with the Company. Failure to do so will result in immediate
termination of your employment contract.


2.
You are required to complete and return the enclosed Pre-Employment Health
Questionnaire. You may, depending on the information you provide on your
questionnaire, be asked for your consent to write to your doctor and/or be
required to attend an Occupational Health appointment. If this is appropriate
you will be contacted in due course by our Corporate Health Services.



3.
You being free from any contractual restrictions preventing you either from
accepting this offer or undertaking all of the duties of your role, e.g.
restrictive covenants.



4.
The acceptance by the relevant regulatory authority(s) of your application for
registration, if necessary.



5.
Receipt by the Company of a signed offer letter and Contract of Employment.



If you accept this offer, this letter and accompanying documentation will be
held on a personal file, in a secure manner. You will be able to access this
information at any time on reasonable notice. If you do not accept this offer
this documentation will be kept for a period of 12 months and then destroyed.


We look forward to receiving your written acceptance of this position by 17
August 2007, failing which this offer will lapse without further notice being
given to you. To accept this offer please sign the enclosed duplicate copy of
this letter and one of the copies of the enclosed Contract of Employment and
return them to Citigroup Employee Services (CES) in the envelope provided prior
to 17 August, 2007. Please note that your salary record cannot be activated
until you return the required documents contained within your Welcome Pack along
with the offer acceptance and Contract of Employment. Please do not hesitate to
contact the CES desk on telephone number 0207 500 4040 if you have any
administration queries. Once you commence employment I will be your HR
Generalist and can be contacted on [redacted].






--------------------------------------------------------------------------------










I wish you a continued long and successful career with Citigroup.






Yours sincerely


/s/ Chrissie Nagy




Chrissie Nagy
Director
Capital Markets, EMEA




I acknowledge receipt of this letter dated Thursday, 2 August 2007 and
enclosures and I am pleased to accept this conditional offer on the terms set
out in this letter, the enclosed Contract of Employment and the Citigroup
Employee Handbook.








SIGNED: /s/ Francisco Fernandez-De-Ybarra            DATE: 09/08/07








--------------------------------------------------------------------------------








CITIGROUP
CONTRACT OF EMPLOYMENT






To:    Francisco Fernandez-De-Ybarra




Address:    TBC








From:    Citibank N.A. (the "Company'')




Of:    Citigroup Centre
33 Canada Square
London
E14 SLB




Date:    Thursday, 2 August 2007






The contractual terms and conditions of your employment with the Company are in
accordance with and subject to this contract of employment (the "Contract"),
your offer letter and section 2 of the Citigroup Employee Handbook. The
remaining conditions (non­ contractual) are set out in the relevant compliance
documentation and any other Company rules and procedures applicable to you,
including those set out in the Citigroup Employee Handbook, as any or all of the
aforementioned may be amended from time to time. Where the contents of the
Citigroup Employee Handbook, your offer letter and the Contract are in conflict,
your Contract will take precedence.


These terms and conditions represent the entire understanding between us and
supersede all previous terms and conditions, including any oral agreements
and/or understandings.


1.
Commencement Date



Your employment with the Company will commence on 1 September, 2007.


2.
Statutory Continuity of Employment



Your period of employment with Citigroup commencing on 5 July, 1987 counts as
part of your period of continuous employment with the Company.




3.
Job Title



Your job title is Managing Director and you will be expected to perform all such
acts and duties as may be required of you. These duties are to be carried out
legally, diligently and in accordance with the Company's codes of conduct,
policies and procedures in force from time to time, particularly those related
to any compliance and regulatory aspects of your function. The Company operates
a policy of job flexibility and may, at its discretion, require you to perform
additional or other duties, not within the scope of your normal
responsibilities.




4.
Location



a)
You will initially be based at 33 Canada Square, London, E14 5LB. The Company
reserves the right at any time to require you to work or be based (whether
temporarily or permanently) at any location within the London area. The London
area is defined as any





--------------------------------------------------------------------------------




location within a ten mile radius of Charing Cross. The Company will give you
reasonable notice of any permanent requirement to move work location.


b)
You may be required to travel and work within the United Kingdom and/or overseas
in order to fulfil the duties of your employment. Further, during your
employment the Company reserves the right to require you to work outside the UK
for a period (or periods) which could exceed one month.



c)
The Company also reserves the right to second you on reasonable notice for any
length of time to any Associated Company and to require you to relocate to the
premises of such Associated Company for the duration of the secondment.



5.
Normal Working Hours



You will work the Company's normal working hours together with such additional
hours as may be required for the proper performance of your duties. You shall
work such additional hours as may be necessary or appropriate to carry out your
duties or as the needs of the business dictate. You shall not be entitled to
receive any additional remuneration for work outside your minimum hours.


6.
Salary

a)
Your salary of £137,500 per annum will normally be paid on the 17th of each
month by credit transfer into your bank/building society account, provided this
account is acceptable to the Company. Your salary is currently paid two weeks in
advance and two weeks in arrears.



b)
For the purposes of Part II of the Employment Rights Act 1996 and otherwise you
hereby consent to the deduction of any sums owing by you to the Company or any
Associated Company at any time from your salary or any other payment or payments
due from the Company. You hereby also agree to make immediate payment of any
sums owed by you to the Company or any Associated Company upon demand.



c)
Any remuneration received under this Contract will be subject to such deductions
as are required by law, including income tax and employee national insurance
contributions.



7.
Benefits



A summary of the benefits for which you may be eligible is set out in section 3
of the Citigroup Employee Handbook. These benefits are not contractual and the
Company reserves the right to withdraw, vary and replace these benefits as it
sees fit at any time.


8.
Awards



a)
Discretionary Incentive and Retention Award



You may be eligible to receive a discretionary incentive and retention award (an
"award"). The amount of any award, the form of any award and any vesting or
other conditions attaching to any award will be entirely at the Company's
discretion. The terms and conditions applicable to any such award may include
all or part of the award being delivered in the form of shares under Capital
Accumulation Program ("CAP"), subject at all times to the terms and conditions
of CAP which will include, but not be limited to, vesting conditions and
cancellation provisions. Any award, if granted, will be delivered on a date
appointed by the Company ("the Payment Date"). No award will be granted if:


(i)
you are not in employment with the Company at the Payment Date; or

(ii)
you have given notice of termination of employment with the Company for any
reason on or before the Payment Date (even if such notice of resignation or
termination expires after the Payment Date); or

(iii)
you have received notice of termination of employment from the Company for any
reason, on or before the Payment Date, even if such notice of termination
expires after the Payment Date.



b)
Capital Accumulation Program (CAP) Award





--------------------------------------------------------------------------------






The Capital Accumulation Program (CAP) is a discretionary incentive and
retention award program that provides eligible employees with deferred or
restricted shares of Citigroup Inc. common stock (CAP shares). Any award will be
granted by Citigroup Inc. under the terms of CAP which will include vesting
conditions and cancellation provisions. CAP shares are distributed free of any
restrictions at the end of the applicable vesting period, provided the
participant remains continuously employed by the Company, Citigroup Inc. or a
subsidiary of Citigroup Inc. throughout the applicable vesting period. A
prospectus and detailed information about the CAP award will made available by
Citigroup Inc. in respect of any particular award.


c)
Approval by Citigroup



It is agreed and understood that any award denominated in Citigroup shares shall
be awarded pursuant to a stock incentive plan then maintained by Citigroup for
such purposes and the proposed award will be subject to the approval of the
Personnel and Compensation Committee of the Board of Directors of Citigroup
Inc., or such other committee responsible for administering the plan {the
"Committees"). Pursuant to the applicable stock incentive plan, the Committees
shall have discretion to adjust the terms of awards at any time as necessary in
order to comply with tax or regulatory requirements or as deemed necessary by
the Committees.


d)
Miscellaneous



This clause is not a promise or guarantee of employment with the Company or any
Associated Company for any definite period of time. This clause is not intended
to create or constitute a fixed term contract of employment and does not affect
the Company's right to terminate your employment at any time.


This clause should not be construed as a guarantee that any bonus, incentive,
stock or retention awards will be paid to you in connection with your employment
with the Company.


It is agreed and understood that if awards {whether CAP, equity, stock option or
any other) are granted for several successive years, this shall not be construed
as constituting or creating an obligation upon the Company or any associated
Company to provide similar or other awards in future years.


9.
Holidays and Holiday Pay



a)
The Company's holiday year runs from 1st January to 31st December inclusive.
Your initial annualised holiday entitlement for 2007 is 26 days, to be pro rated
from your start date, as set out in the Citigroup Employee Handbook.



b)
On termination of your employment, you will be entitled to holiday pay in lieu
of holiday accrued, but not taken for complete months of service only. If you
have taken holiday in excess of your accrued entitlement, the Company may deduct
a day's holiday pay for each excess day taken from any sums owed to you by the
Company or any Associated Company or require you to repay such an amount.



c)
All holiday pay will be calculated at your basic rate of pay on the basis of a
260 working day year and will be subject to normal deductions.



10.
Sickness and Sick Pay



The conditions relating to sickness and Citigroup's discretionary,
non-contractual sick pay are set out in the Citigroup Employee Handbook. The
Company reserves the right to withdraw, vary and replace these benefits from
time to time.


11.
Retirement and Pension



a)
The company's normal retirement age is 65.



Your employment will therefore terminate automatically on the date of your 65th
birthday, subject to any request you may make to extend your employment beyond
the normal retirement age and the Company granting that request, in accordance
with the




--------------------------------------------------------------------------------




Company's Retirement Policy. The Company's Retirement Policy does not affect the
Company's right to terminate your employment in accordance with your terms and
conditions of employment for reasons other than retirement. The Company's
Retirement Policy is available on the HR Intranet and may be amended from time
to time.


b)
If you are eligible, and aged 25 or over, you will be enrolled automatically as
a member of the Citigroup (UK) Pension Plan, subject to the rules of that Plan,
including the employer's power to amend, close or terminate the Plan. Key
features of the Plan are outlined in the enclosed document. Further details are
set out in the Citigroup (UK) Pension Plan Handbook, which you will receive
shortly after joining under separate cover. The Plan is not contracted out under
the Pension Schemes Act 1993 and a contracting-out certificate will not apply to
your employment. If you wish to opt out of the Plan you will need to complete
the necessary form, which will be sent to you with the Handbook.



Please note that as the Plan operates on an automatic enrolment basis you will
need to inform the Company if you have or intend to register with Her Majesty's
Revenue & Custom's (HMRC) for Enhanced Protection prior to your start date.
Failure to notify the Company prior to your start date may lead to your Enhanced
Protection being invalidated.


c)
The Company facilitates employee contributions to a Stakeholder pension
arrangement in accordance with legislative requirements, our current designated
provider is Legal and General. Further details can be obtained by contacting the
Citigroup Benefits Team.



12.
Relocation Assistance



In connection with your relocation from your current location to take up your
new position, you and your immediate family, as defined in the Relocation
policy, will be entitled to the following:


a)
One way air fare from New York to London. (Tickets to be booked in accordance
with Citigroup's business travel policy.)



b) Reasonable Temporary accommodation in London for up to 30 days as booked by
your Relocation Specialist.


c) The assistance of the Company's designated relocation agents to identify
rented property in the UK. Your Relocation Specialist will initiate this service
on your behalf OR the Company will reimburse you against receipts up to GBP
£1,500 for legal and survey costs associated with the purchase on a Home in the
UK.


d) A shipment of household goods and personal effects, including an air
shipment; your Relocation Specialist will advise you of the applicable weight
limits such shipment is subject to. (Please note air shipments are not
applicable in all locations and you will be advised by your Relocation
Specialist accordingly). The Company will not meet the costs of shipment of
cars, boats or other large non-household items.


e)
The Company will also cover the cost of transit insurance, and the cost of
storage of your household goods whilst you are in temporary accommodation
provided by the Company.



f)
A one time 'Moving Allowance' payment equal to USD 10,000 paid in sterling
(exchange rate to be confirmed and to be determined by the Company at its
absolute discretion}, with the first salary following your official transfer
date to the UK.



g)
The Company will provide you with the tax return preparation assistance with its
nominated external tax advisors as follows:



•
One tax consultation on employment income in the home and host location

•
Preparation of US 2007 tax return

•
Preparation of UK 2007/2008 tax return



Thereafter, any tax preparation assistance will be for your own account. No
other services, e.g. assistance with tax audits/ investigations and personal
tax/investment




--------------------------------------------------------------------------------




advice, will be provided. You will be contacted by a member of the tax advisor
team to set up your initial meeting.


h)
You will also be paid two settlement payments, GBP £283,000 subject to normal
tax and National Insurance deductions in September 2007 and GBP £283,000 subject
to normal tax and National Insurance deductions in September 2008.



Should there be any taxes due on your relocation assistance (as in a-g above),
these will be covered by the Company via the tax return preparation assistance
(provided by the nominated tax advisor)


The enclosed booklet 'Guidelines for renting a property in the UK' is to assist
you in your search for a permanent home.


Should you resign or be dismissed from the Company within twelve months from
your official transfer date you will be required to repay your total relocation
assistance (as in a-g above), and any applicable taxes paid by the Company or
Associate Company on the above in full. Should you resign or be dismissed from
the Company within twenty­four months from your official transfer date you will
be required to repay 50% of your total relocation assistance (as above). By
accepting this offer, you agree that any outstanding monies due to the Company
in respect of the relocation assistance may be deducted from your final salary
or other payments owed by the Company or any Associated Company to you on
termination.


13.
Notice



a)
Your employment may be terminated by either party giving to the other written
notice of 3 months.



b) If you fail to give any notice to the Company or give the incorrect notice,
the Company shall not pay you the salary you would have been entitled to during
the unworked notice period. In the event that you are paid salary in these
circumstances, for all or for a portion of any unworked notice period, the
Company reserves the right to require immediate repayment of such sum.


c)
The Company may, by written notice to you, elect to pay salary in lieu of notice
in respect of all or any unworked period of notice. The Company also reserves
the right to place you on garden leave during your notice period.



d)
During your garden leave period, you may be required by the Company, at its
discretion to:



i)
Perform no duties or to perform different duties for some or all of the duration
of the notice period; and/or



ii)
refrain from contacting any employees or consultants or actual or potential
customers or clients of the Company or any Associated Company without the prior
written agreement of the Company; and/or



iii)
not enter all or any premises of the Company or any Associated Company; and/or



iv)
return to the Company all documents and other materials (including copies) which
are in your possession or control and which belong to or have been entrusted to
the Company or any Associated Company.



During any period of garden leave, you shall continue to owe a duty of utmost
good faith to the Company and shall remain bound by the terms and conditions of
your employment and, in particular, the "Restrictions During Employment" clause.


e)
The Company reserves the right to terminate your employment, without notice or
salary in lieu of notice, in appropriate circumstances. Appropriate
circumstances include, but are not limited to,



i)
situations of gross misconduct warranting summary dismissal, gross incompetence
and gross negligence;





--------------------------------------------------------------------------------






ii)
failure to comply with all the conditions in respect of your work permit or
other documentation entitling you to work in the U.K. during your employment
with the Company;



iii)
withdrawal of registration and/or approval requirements from the FSA or any
other regulatory body.



14.
Obligations Relating To Termination



a)
Upon the termination of your employment, you will return to the Company all
Citigroup property which is in your possession or under your control and without
you or anyone on your behalf keeping copies or downloading data or otherwise
replicating the returned property in any medium. Where it is not possible to
return data held on your own personal equipment then all reasonable steps should
be taken to destroy or delete such data.



b)
After termination of your employment, you will not make any adverse, untrue or
misleading statement about any company within the Citigroup or its officers or
employees.



15.
Confidential Information



a)
You shall not, either during your employment (save in the proper performance of
your duties) or after the termination of your employment, make use of or
communicate to any person or organisation, and shall use your reasonable
endeavours to prevent the unauthorised use, publication or disclosure of, any
trade secrets or other confidential information of or relating to the Company or
Associated Company which you may have acquired whilst in the employment of the
Company or any Associated Company.



b)
For the purposes of this Contract, confidential information shall include, but
shall not be limited to:



i)
the identity of potential clients and/or customers, including confidential
information relating to any such potential clients or customers;



ii)
the identity of customers, agents, vendors, distributors, suppliers, investors,
issuers, clients, distributors or employees dealing with or through the Company
and/or any Associated Company, including confidential information relating to
any of them;



iii)
customer lists, sales and marketing information, sales targets, sales forecasts,
sales policies, sales figures, market share statistics, marketing surveys and/or
reports, marketing research and/or marketing methods and strategies of or
relating to the Company and/or any Associated Company;



iv)
terms of trading, costings, prices, pricing structures of or relating to the
Company and/or any Associated Company;



v)
confidential information relating to commercial relationships and/or
negotiations of the Company and/or any Associated Company;



vi)
confidential financial information relating to the Company and/or any Associated
Company;



vii)
information relating to confidential transactions of the Company and/or any
Associated Company;



viii)
research plans and/or projects, research results, development plans and/or
projects and/or business plans relating to the Company and/or any Associated
Company;



ix)
formulae, designs, specifications, drawings, data and/or flow charts belonging
or relating to the Company and/or any Associated Company;



x)
confidential information relating to the design and/or manufacture and/or
composition and/or use of any products and/or processes of the Company and/or
any Associated Company;







--------------------------------------------------------------------------------




xi)
confidential information relating to the provision of any services by the
Company and/or any Associated Company and/or to any quality control testing
and/or certification procedures adopted or followed by the Company and/or any
Associated Company's business;



xii)
the intellectual property of the Company and/or any Associated Company.



c)
The obligations contained in this clause shall continue to apply after the
termination of your employment with the Company without limit in point of time
but shall not apply to information ordered to be disclosed by a court or
otherwise required to be disclosed by law or by the requirements of any
regulatory or other authority to which the Company or any other Associated
Company is subject or to information which is (otherwise than through your
breach of this clause) available to the public generally.



d)
This clause is not intended to prevent you from exercising your rights pursuant
to the Public Interest Disclosure Act 1998 or equivalent legislation.



e)
In the course of your employment or by reason of services rendered for or
offices held in any other company you may obtain knowledge of the trade secrets
or other confidential information of a company other than the Company. You
hereby agree that you will, at the request and cost of the Company, enter into a
direct agreement or undertaking with such other company whereby you will accept
restrictions corresponding to the restrictions herein contained (or such of them
as may be appropriate in the circumstances) relating to such products and
services and such area and for such period as such company may reasonably
require for the protection of its legitimate interests.



16.
Restrictions During Employment



Throughout your employment with the Company, you agree to comply with the
following obligations, without prejudice to any fiduciary duty or implied
contractual duty of fidelity to which you might otherwise be subject apart from
this clause:-


a)
you will use your best endeavours to promote and protect the interests of the
Company or any Associated Company, and will not take any action which harms or
is intended to harm the interests of the Company or any Associated Company;



b)
during working hours and at such other times as may reasonably be required of
you, you shall devote the whole of your time and attention to the affairs of the
Company. You shall not undertake any work or employment, other than for the
Company, during your hours of work and may not, without the prior written
consent of the Company, undertake any work or employment for, or be interested
or concerned either directly or indirectly in, any other business or
organisation whether during or outside your hours of work. In the event of
consent being given the Company reserves the right to withdraw such consent at
its discretion at any time;



c)
you shall not directly or indirectly take any steps to set up a business,
organisation or undertaking which will be the same as or similar to and/or will
compete with the business of the Company or any Associated Company;



d)
you shall not take any steps to encourage any employee of the Company or any
Associated Company to leave the employment of any such company (whether
immediately or in the future) with a view to being employed or engaged by, or
interested or concerned in, any business, organisation or undertaking which is
or will be the same as or similar to the business of the Company or any
Associated Company and/or which competes or will compete with the business of
the Company and/or any Associated Company;



e)
you shall not take any steps to encourage any actual or potential customer,
client, agent or supplier of the Company and/or any Associated Company to:-



i)
cease or refrain from doing business with the Company and/or any Associated
Company (whether immediately or in the future), either generally or in respect
of any particular transaction; and/or







--------------------------------------------------------------------------------




ii)
place any business (whether immediately or in the future) with any business,
organisation or undertaking competing with the business of the Company or any
Associated Company.



17.
Obligations During Employment



a)
Your role may be subject to authorisation and approval requirements from the FSA
or any other regulatory body. Your continued employment is subject to your
obtaining and maintaining the appropriate regulatory approval for your position
(which may change from time to time). If you do not pass any exams or courses
associated with regulatory approval within three attempts the Company reserves
the right to terminate your employment. If regulatory approval is withdrawn, the
Company reserves the right to terminate your employment immediately without
notice or payment in lieu of notice. Please note that for US regulatory
purposes, fingerprints will be required.



b)
You agree to notify the Company if you develop serious financial problems,
including debts incurred on a Company credit card, that may be prejudicial to
the interests of the Company and its reputation. In this event, the Company
reserves the right to take appropriate action.



c)
You agree to notify the Company immediately of any changes to your original
answers to the Personal Information Form, which relate to the Financial Services
and Markets Act 2000.



18.
Intellectual Property



a)
Subject to the Patents Act 1977, all intellectual property created or developed
by you during the course of your employment (whether alone or in conjunction
with any third party) ("Intellectual Property") shall belong to and be the
absolute property of the Company. You consent to waive any moral rights relating
to any existing or future works created by you.



b)
You undertake to disclose to the Company full written details of all and any
Intellectual Property immediately following the creation or development of the
same. You agree not to disclose any Intellectual Property to any other person,
firm or organisation without the prior written consent of the Company.



c)
You shall both during the course of your employment and afterwards at the
request and expense of the Company supply to the Company all such information,
data, drawings, and assistance as may be required by the Company to enable it to
exploit the Intellectual Property in such manner as it shall see fit and execute
all such documents and do all such acts as the Company considers necessary or
desirable to register any designs or patents or to obtain other protection for
the Intellectual Property in the Company's sole name in any part of the world
and to vest all right, title and interest in and to the Intellectual Property in
the Company absolutely.



d)
You shall at the request and expense of the Company execute a deed irrevocably
appointing the Company to be your attorney in your name and on your behalf to
execute, sign and do all such instruments and things and generally to use your
name for the purpose of giving to the Company or its nominee the full benefit of
the provisions of this clause.



e)
If any Intellectual Property is not as a result of the Patents Act 1977 the
property of the Company, the Company shall subject to the Patents Act 1977 have
the right to acquire for itself or its nominee your rights in the same within 12
months after disclosure to the Company of the relevant Intellectual Property on
fair and reasonable terms to be agreed or settled by a single arbitrator
appointed by the Company.



f)
You shall notify the Company immediately if you become aware of any unauthorised
use or disclosure of the Intellectual Property or any other intellectual
property belonging to the Company.



19.
Disciplinary and Appeals Procedure







--------------------------------------------------------------------------------




a)
The Company's Disciplinary and Appeals Procedure applicable to your employment
is set out in the Citigroup Employee Handbook. This procedure is not
contractual, except to the extent required by statute.



b)
The Company reserves the right to suspend you on full pay pending the outcome of
any disciplinary action. In exceptional circumstances suspension may be without
pay.



20. Grievance Procedure


If you have a grievance relating to your employment there is a formal process
through which problems can be raised and resolved quickly. This process is
called the Grievance Procedure and is described in detail in the Citigroup
Employee Handbook. This procedure is not contractual, except to the extent
required by statute.


21.
Data Protection



By signing this contract, you agree that the Company, any Associated Company
and/or third parties may in connection with your employment (during and after
its termination), hold, use and otherwise process, firstly, personal data
relating to you and, secondly, sensitive personal data (as this term is used in
the Data Protection Act) relating to you as set out in paragraphs a) to e)
below.


The approach that the Company takes to data protection is as set out in the
European Human Resources Data Protection Policy in the Citigroup Employee
Handbook. This policy is not contractual and may be varied from time to time.


The Company and/or any Associated Company is permitted under the Data Protection
Act to process personal data, where that data is necessary for the performance
of your employment contract, for compliance with its legal and compliance
obligations and for the purpose of its business and other legitimate interests.
In relation to sensitive personal data, the Company and/or any Associate Company
may process such data where necessary to exercise or perform any legal right or
obligation or to protect your vital interests (life and death). The processing
carried out by the Company and/or any Associated Company may include, but will
not be limited to:


a)
the storage of such data in any medium including paper form and/or
electronically;



b)
the processing of your personal data and sensitive personal data by third
parties for the purpose of providing benefits to you;



c)
the disclosure or transfer of your personal data and/or your sensitive personal
data outside the European Union to Citigroup companies and benefit providers;



d) the disclosure or transfer of your personal data and/or your sensitive
personal data to other employees of the Company, other Associated Companies, any
other persons or entities as may be reasonably necessary, or as otherwise
required or permitted by law;


e) the processing of personal data and sensitive personal data including details
of your physical and mental health, gender, race and ethnic origin, religious
and other beliefs (and any other data relevant for the purpose of monitoring or
furthering the Company's equal opportunity policy).


Citigroup may also facilitate your participation in non work-related schemes
such as the Citigroup Volunteer Program or other similar programs. The provision
of such programs to employees means that your personal data and other
information related to your participation in such programs may from time to time
be transferred to and processed by Citigroup affiliates and third parties
involved in the administration and operation of such schemes, which may be
located outside of the EU.


22.
Collective Agreements



There are no collective agreements affecting your terms and conditions of
employment.


23.
Variation of Terms and Conditions







--------------------------------------------------------------------------------




The Company reserves the right to amend your terms and conditions of employment
from time to time. You will be notified in writing of any changes.


24. Miscellaneous


All clauses capable of surviving termination of this contract shall continue to
apply after this contract is terminated, for whatever reason.


25. Definitions


For the purposes of this contract Associated Company means a company which is
from time to time a subsidiary or a holding company (as those expressions are
defined by Section 736 of the Companies Act 1985 as amended prior to the date
hereof) of the Company or a subsidiary (other than the Company) of a holding
company of the Company.


26. Jurisdiction and Applicable Law


This contract and the documents it refers to should be governed by and construed
in all respects in accordance with English law and the parties hereby agree to
submit to the exclusive jurisdiction of the English courts.












SIGNED: /s/ Chrissie Nagy
Chrissie Nagy
Director
Capital Markets, EMEA




DATED: 2-8-2007
For and on behalf of Citibank N.A. (the "Company'')










--------------------------------------------------------------------------------












I acknowledge receipt of my Contract of Employment and confirm that I have read
and understood the terms of my Contract of Employment. I accept employment on
the terms outlined in this Contract. Additionally I have received the following
documents and accept employment on the terms and conditions outlined in them:


1.
Offer of Employment Letter



2.
Contract of Employment



3.
Citigroup Employee Handbook



4.
Compliance Documentation



5.
Guidelines for Renting a Property in the UK













NAME:     Francisco Fernandez-De-Ybarra




SIGNED:     /s/ Francisco Fernandez-De-Ybarra




DATED:     09/08/07






--------------------------------------------------------------------------------








Dear Francisco Fernandez-De-Ybarra,


I am writing to confirm that you are eligible to receive a Role Based Allowance
increase subject to the terms and conditions set out in this letter and your
previous communications you have received on the subject. Please acknowledge
your understanding and acceptance of the amendments to your contract of
employment set out below (and in particular to acknowledge and accept the
agreement we have reached that the payments described in this letter will not be
counted in any assessment of your entitlement to benefits) using the following
attestation tool no later than 28 August 2019.


General


1.    Effective from 1 May 2019, you will receive a Role Based Allowance
increase of GBP 876,000 taking your yearly Role Based Allowance to GBP
4,478,000.


2.    The monthly instalment of the increased Role Based Allowance will be paid
in cash via the normal Company payroll at the earliest opportunity following
receipt of your attestation (the “Payment Date”). The first payment will include
an additional sum representing a backdated amount to 1 January 2019. Thereafter
you will receive the Role Based Allowance in equal monthly instalments on the
usual pay date.


3.    The Role Based Allowance will only take effect if you are not under
individual consultation, not under notice of termination of employment and in
employment on the Payment Date. If following consultation your role is not made
redundant the Role Based Allowance will be confirmed but should you take up an
alternative role within the Group whether you get a Role Based Allowance or not
(and if so, the amount of such Role Based Allowance) will depend on your new
role. The terms and conditions of your Role Based Allowance remain unchanged
from those set out in any previous communications that you have received on the
matter.


Termination of employment


4.    The Company will cease payment of any outstanding instalments of the Role
Based Allowance if your employment terminates or if you commence any period of
garden leave.


Impact on Benefits


5.    The Role Based Allowance will not be taken into account when calculating
any contractual or Citi discretionary salary-related benefits or payments which
you may be eligible to receive at any time (including but not limited to payment
in lieu of notice, payment in lieu of accrued holiday on termination,
discretionary redundancy pay, Pension Allowance or life assurance benefits,
Group Income Protection or any other contractual or discretionary benefit you
may be eligible to receive from any member of the Group). Furthermore, the Role
Based Allowance will not be considered part of your Select Reference Salary and
will therefore not impact on any Select benefits you may be eligible to receive.


6.    In particular, you expressly agree for the purposes of any Citi pension
plan of which you are or will become a member (the “Plan”) the Role Based
Allowance will not be taken into account when





- 1-



assessing your salary and your entitlement to any benefits under the Plan,
notwithstanding any contrary provision in the Plan rules and that the intention
of this letter is (to the extent necessary) to over-ride the terms of the
relevant Plan rules.


Deferral of incentive payments


7.
Given this increase in your fixed pay, the percentage of your variable
remuneration which is deferred going forward may be increased in order to ensure
that an appropriate portion of your total remuneration remains subject to
deferral. The deferral rate may vary from year to year at Citi’s discretion and
will depend on the amount of fixed, variable and total remuneration you receive.



8.
You will be notified subsequently of the precise deferral structure for this
year, as well as the post- vesting "retention period" during which a sales
restriction continues to apply. Please note that Citi’s deferral arrangements
may vary from year to year at Citi’s entire discretion. We will let you know the
deferrals applicable for this year when we are in a position to do so.



9.
The previous year’s deferral structure for Material Risk Takers can be found
here. Please note that this structure may be subject to change by Citi and is
also dependent on ongoing regulatory requirements and overall levels of total
remuneration.



Miscellaneous


10.
By attesting to this communication, you agree to keep its existence and terms
strictly confidential save where disclosure is required by law or to your legal
or professional advisors.



11.
The Role Based Allowance is offered by the Company on the understanding that it
is in compliance with current regulatory requirements governing the remuneration
of material risk takers. It is also offered on the understanding that the Role
Based Allowance constitutes fixed pay within the meaning of the Pay Regulations.



In the event that:


a.
the Company becomes subject to rules or guidance (issued by any relevant
competent regulatory authority) that indicate that the Role Based Allowance does
not comply with the Pay Regulations, or will not constitute fixed pay; or



b.
any relevant competent regulator notifies the Company that the Role Based
Allowance increase does not comply with the Pay Regulations (or does not
constitute fixed pay),



then the Company reserves the right to terminate or amend the terms on which the
Role Based Allowance is paid so far as the Company considers reasonably
necessary.


12.
Please check your updated payroll information and if for any reason you consider
you have been paid an incorrect amount, you should contact your local HR.



13.
Please note that the Role Based Allowance is only paid while you hold your
current role and organisational responsibilities and should you change role or
your organisational responsibilities change significantly the Company reserves
the right to cease the Role Based Allowance with immediate effect.



14.
For the purposes of this letter:






•
"Company" means the member of the Group by which you are employed or engaged
from time to time; and



•
"Group" means Citigroup Inc. and any holding company or companies of Citigroup
Inc. and any subsidiary or subsidiaries of Citigroup Inc. or of any such holding
company.



•
“Pay Regulations” refers to CRDIV, the EBA Guidelines on Sound Remuneration
Practices, and any local regulations implementing these.



15.
All other terms and conditions of your employment remain unchanged and in full
force and effect.





Sincerely, Kieron Lumb
EMEA Head of Compensation
For and on behalf of the Company


Citigroup Centre,
Canada Square
Canary Wharf
London E14 5LB
United Kingdom


22 April 2020








Francisco Fernandez-De-Ybarra,
Citigroup Global Markets Limited
  






Dear Paco,


I am writing to confirm that your employing entity has been changed since your
2007 employment contract was issued, and I can confirm that your employing
entity is Citigroup Global Markets Limited.


Yours sincerely




Louise Bushby
EMEA Head of Reward & Mobility










